
	

113 HR 157 IH: To authorize a project for hurricane and storm damage reduction, West Onslow Beach and New River Inlet (Topsail Beach), North Carolina.
U.S. House of Representatives
2013-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 157
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2013
			Mr. McIntyre
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize a project for hurricane and storm damage
		  reduction, West Onslow Beach and New River Inlet (Topsail Beach), North
		  Carolina.
	
	
		1.West Onslow Beach and New
			 River Inlet (Topsail Beach), North CarolinaThe Secretary of the Army is authorized to
			 carry out a project for hurricane and storm damage reduction, West Onslow Beach
			 and New River Inlet (Topsail Beach), North Carolina, substantially in
			 accordance with the plans, and subject to the conditions, described in the West
			 Onslow Beach and New River Inlet (Topsail Beach), North Carolina: Report of the
			 Chief of Engineers, dated September 28, 2009, at a total cost of $47,000,000,
			 with an estimated Federal cost of $30,000,000 and an estimated non-Federal cost
			 of $17,000,000, and at an estimated total cost of $252,000,000 for periodic
			 beach nourishment and monitoring over the 50-year economic life of the project,
			 with an estimated Federal cost of $125,000,000 and an estimated non-Federal
			 cost of $127,000,000.
		
